     Case 3:18-cv-00404-MMD-CLB Document 60 Filed 01/13/21 Page 1 of 2


1

2

3                               UNITED STATES DISTRICT COURT

4                                      DISTRICT OF NEVADA

5                                                  ***

6     GREGORY N. LEONARD,                                Case No. 3:18-cv-00404-MMD-CLB

7                                     Plaintiff,                       ORDER
             v.
8
      NORTHERN NEVADA CORRECTIONAL
9     CENTER DENTAL DEPARTMENT, et al.

10                                Defendants.

11

12          On August 23, 2018, Plaintiff Gregory N. Leonard, then a prisoner in custody of

13   the Nevada Department of Corrections (“NDOC”), initiated this prisoner civil rights action

14   under 42 U.S.C. § 1983. (ECF No. 1-1.) On July 17, 2019, the Court issued a screening

15   order and stayed the case to give the parties an opportunity to settle their dispute. (ECF

16   No. 7.) The parties were unable to reach an agreement, and the case proceeded until

17   Defendants moved for summary judgment. (ECF No. 45.) On January 4, 2021, Defendant

18   filed a suggestion of death on the record. (ECF No. 59.)

19          Pursuant to Federal Rule of Civil Procedure 25(a)(1), “[i]f a party dies and the claim

20   is not extinguished, the court may order substitution of the proper party. A motion for

21   substitution may be made by any party or by the decedent’s successor or representative.

22   If the motion is not made within 90 days after service of a statement noting the death, the

23   action by or against the decedent must be dismissed.” Fed. R. Civ. P. 25(a)(1). As such,

24   if there is no motion for substitution within 90 days of the date of this order, the Court will

25   dismiss the case.

26   ///

27   ///

28   ///
     Case 3:18-cv-00404-MMD-CLB Document 60 Filed 01/13/21 Page 2 of 2


1          In the meantime, the Court denies all pending motions (ECF Nos. 45, 46) as moot

2    with leave for the moving party to request reinstatement of their motion within seven days

3    from the Court’s order granting any motion to substitute the proper party.

4          DATED THIS 13th Day of January 2021.

5

6
                                              MIRANDA M. DU
7                                             CHIEF UNITED STATES DISTRICT JUDGE

8

9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27
28

                                                 2
